AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                               V.                                     (For Offenses Committed On or After November ! 1987)   0




         WILLIAMS ENRIQUE GIRON-CANAS                                    Case Number:        20CR10022-DMS

                                                                      Samantha Jaffe FD
                                                                      Defendant's Attorney
REGISTRATION NO.                17621479
•-                                                                                                            [ FEB 2 7 2020 J
THE DEFENDANT:
lg] admitted guilt to violation of allegation(s) No.                                                        Ci.t.,,J,.. - '!' \,,SHcC T COLiHT
                                                            1 and 2 (Judicial Notice taken)             SCJTi.,-;t•,    r' ..;~c- ,.-r f'I=  .

                                                                                                                                         DEPUTY
 D   was found guilty in violation ofallegation(s) No.                                                 after denial of guil .
                                                           --------------
Accordingly, the court has a(\judicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

              1                     Committed a federal, state or local offense
              2                     Illegal entry into the United States




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      Fehruarv 27 2020
                                                                      Date of Imposition of Sentence



                                                                      HON. Dana M. Sabraw
                                                                      UNITED STATES DISTRICT JUDGE
,
    AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                WILLIAMS ENRIQUE GIRON-CANAS                                             Judgment - Page 2 of2
    CASE NUMBER:              20CR10022-DMS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     SIX (6) MONTHS and ONE (I) DAY consecutive to sentence in 19cr4816-BLM.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at _ _ _ _ _ _ _ _ A.M.                           on
           •    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           D    on or before
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL



                                                                                                         20CR10022-DMS
